Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 6/22/22.  In the reply, the applicant amended claims 1, 4-5, 13; canceled claims 8-10.  Claims 1-7, 13-15, 41-47 are pending with claims 41-47 being withdrawn.
Additionally, the applicant amended claim 1 to obviate the previous rejections regarding a “drive mechanism”.  Objection to drawings, 112(f) interpretation and 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 5 recites the limitation "the plurality of forks".  There is insufficient antecedent basis for this limitation in the claim because the plurality of forks were only alternatively claimed in claim 1.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-4, 6-7, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vouillamoz et al. (US 9,821,116) (“Vouillamoz”).
Vouillamoz discloses: 
A wearable drug delivery device 400 (Fig. 12a-e), comprising: a housing 432; a reservoir 422 adapted to store a drug product; a needle or cannula in fluid communication with the reservoir; an activator mechanism 442a,b disposed on an external surface of the housing, the activator mechanism including an activator button and a stem at least partially extending out of the housing and connected to the activator button (Fig. 12d); and an activation prevention mechanism 470 removably coupled to the housing and/or the activator mechanism to prevent inadvertent actuation of the activator mechanism, wherein the activation prevention mechanism is adapted to be at least partially disposed between the external surface of the housing and the activator mechanism (Fig. 12b); and wherein activation prevention mechanism includes one of: (3) a portion to be inserted into an opening extending throuqh a stem of the activator mechanism (legs extending downward from 470 to extend through (surround) stem of activator mechanism).

    PNG
    media_image1.png
    423
    592
    media_image1.png
    Greyscale


Claim 2: the activation prevention mechanism comprises a gripping portion (tab in Fig. 12a-b)for selectively removing the activation prevention mechanism from the injector housing and/or the activator mechanism.
Claim 3: the gripping portion of the activation prevention mechanism includes an integral tab comprising either (a) a rigid tab, or (b) a flexible tab. (Fig. 12a-b)
Claim 4: the activator button is a manually depressible activator button, and wherein the activation prevention mechanism comprises: a coupling portion removably coupled to the activator button between the activator button and the housing to prevent the activator button from being depressed. (Fig. 12b)
Claim 6: the activation prevention mechanism includes a securing portion engaging the housing for proper positioning of the activation prevention mechanism and/or for securing the activation prevention mechanism to the housing. (see Fig. 12b, legs extending downward to fit within space between housing and activator mechanism)
Claim 7: the securing portion includes a tab with a surface contoured to a corresponding surface of the housing. (see Figs. 12a, d—contour appears to be flat sides)
Claim 13: the activator button is a manually depressible activator button, and wherein the activation prevention mechanism comprises a frame portion at least partially enclosing the activator button to prevent inadvertent manipulation of the activator mechanism. (Figs. 12a-b)
Claim 14: the frame portion comprises a front wall portion and lateral side prongs that define a chamber therebetween sized to receive the activator button therein. (the legs of the activation prevention mechanism surround the stem of the activator button thus forming a chamber around the activator button, Figs. 12a-b)
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vouillamoz in view of Cole (US 11,285,260).
Vouillamoz discloses the invention as substantially claimed but does not directly disclose at least one of the front wall portion or the lateral side prongs include catches that extend along opposite sides of the activator button to hold the frame portion on the activator button.  Cole, in the analogous art, teaches the lateral side prongs include catches (snap feature 512, Fig. 11) that extend along opposite sides of the activator button to hold the frame portion on the activator button.  Therefore, it would have been obvious to replace an interference type fit as in Vouillamoz with catches (512) on the lateral side prongs to better secure the activation prevention mechanism around the activator button to better prevent misuse.
Response to Arguments
14.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783